DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific fluorine-containing ether compounds as set forth by the combination of claims 1, 3, 6, 7 and either one of 4 or 5 does not reasonably provide enablement for the broadly claimed fluorine-containing ether compounds of claims 1-12 taken individually. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is such that a virtually unlimited number of combinations of any organic groups with double or triple bonds with any divalent linking group and a perfluoropolyether chain are within the scope of the claims.
The state of the prior art is such that one of ordinary skill in the art would have a very large number of possible choices in chemical segments for use as the claimed R1-R4 groups. However, the specification provides only a handful of fluorine-containing ether compounds that fall within this broad scope. The specification does not provide guidance as to how to make the invention with any other "organic groups having at least one double or triple bond", "divalent linking" or "perfluoropolyether" groups or end groups having “two or three polar groups…” aside from those individually and separately named in dependent claims 3-7. Nor does the specification provide guidance as to any other classes of compounds that would be suitable.
The prior art does not fill this gap in guidance as to how one of ordinary skill in the art would make each of the almost unlimited number of combinations of broadly claimed R1-R4 groups. Thus, one of ordinary skill in the art would have to perform undue amounts of experimentation in order to determine how to synthesize each of the possible compounds covered by the full scope of the compound as claimed. If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. One of skill in the art could not possibly anticipate the effect of changing the portions of a perfluoropolyether chain across the entire range of compounds that would be encompassed by the claims given the state of the prior art and the disclosure in the present specification.
It has been held that "in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims, In re Soil, 97 F.2d 623, 62.4, 38 U5PQ 189, 191 (CCPA 1938).
In view of the aforementioned factors, it is the Examiner's contention that one of skill in the art would have to perform undue experimentation in order to make and use the invention commensurate in scope with the claims.
See MPEP 2164.01(a) and in re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988} for further discussion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 refers to “the polar group of R4” in line 2.  However, there are multiple polar groups in R4.  It is not clear to which of the “two or three” polar groups Applicant is referring.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/643989 in view of Sagata et al. (US 2013/0209837) .
 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious and within the level of ordinary skill in the art to use an aromatic compound with an alkyl substituent for the alkyl group claimed in the ‘989 application.  As disclosed by Sagata et al., it was well known in the art to modify C6H4 endgroups in a perfluoropolyether lubricant compound with alkoxyl groups with 1-4 carbon atoms (alkoxyl group contains an alkyl chain and is considered to be an “alkyl group” as claimed as per claim 1 of 16/643989.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11011200. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the lubricant compound claimed therein.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Itoh et al. (US 2010/0261039).
With regard to claims 1-2, 6-8, and 10, Itoh et al. disclose a magnetic recording medium having a perfluoropolyether lubricant layer formed from the following compound:

    PNG
    media_image1.png
    268
    511
    media_image1.png
    Greyscale

With regard to claim 9, see paragraph [0055], which disclosed that the number average molecular weight falls within the claimed range. 
With regard to claim 11, see Fig 1 of Itoh et al.

Claim(s) 1-2, 4, and 6-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Itoh et al. (US 2012/0225217).
With regard to claims 1-2, 4, 6-8, and 10, Itoh et al. disclose a magnetic recording medium having a perfluoropolyether lubricant layer formed from the following compound:


    PNG
    media_image2.png
    320
    686
    media_image2.png
    Greyscale


With regard to claim 11, see paragraphs [0103]-[0107].
With regard to claim 12, Itoh et al. discloses that a suitable thickness for the lubricant layer of the magnetic recording medium is 12 Angstrom (1.2 nm)- see para [0111].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2010/0261039).
Itoh et al. discloses all of the features of the claimed invention, as detailed above, but disclosed a thickness range of 4-18 Angstrom, which is equivalent to 0.4-1.8 nm.  It would have been obvious to choose any of the values from within this disclosed range including values of 0.5-1.8 nm as claimed. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2010/0261039) in view of Russo et al (US 2004/0235685) OR Itoh et al. (US 2012/0225217) in view of Russo et al (US 2004/0235685).
Both Itoh references disclose all of the features of the claimed invention, as detailed above, but fail to teach the use of the R3 groups of claim 5 in place of the –CF2O-(CF2CF2O)m-(CF2O)n-CF2- R3 groups disclosed therein.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute any of the well known perfluoropolyether lubricant backbone structures disclosed by Russo et al. for the R3 group of either Itoh reference in view of the apparent equivalence of each of the groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785